Title: From Benjamin Franklin to Don Gabriel Antonio de Bourbon, 12 December 1775
From: Franklin, Benjamin
To: Bourbon, Don Gabriel Antonio de


Illustrious Prince
Philadelphia Decr: 12. 1775
I have just received through the Hands of the Ambassador of Spain, the much esteemed present your most serene Highness hath so kindly sent me, of your excellent Version of Sallust.
I am extreamly sensible of the honor done me, and beg you would accept my thankful acknowledgements. I wish I could send from hence any American Literary Production worthy of your perusal; but as yet the Muses have scarcely visited these remote Regions. Perhaps however the Proceedings of our American Congress, just published, may be a subject of some Curiosity at your Court. I therefore take the Liberty of sending your Highness a Copy, with some other Papers which contain Accounts of the successes wherewith Providence has lately favoured us. Therein your wise Politicians may contemplate the first efforts of a rising State, which seems likely soon to act a part of some Importance on the stage of human affairs, and furnish materials for a future Salust. I am very old and can scarce hope to see the event of this great Contest: but looking forward I think I see a powerful Dominion growing up here, whose interest it will be to form a close and firm alliance with Spain , (their Territories bordering) and who being united, will be able, not only to preserve their own people in peace, but to repel the Force of all the other powers in Europe. It seems therefore prudent on both sides to cultivate a good understanding, that may hereafter be so useful to both; towards which a fair Foundation is already laid in our minds, by the well founded popular Opinion entertained here of Spanish Integrity and Honour. I hope my presumption in hinting this will be pardoned. If in any thing on this side the Globe I can render either service or pleasure to your Royal Highness, your commands will make me happy. With the utmost esteem and veneration I have the Honour to be Your serene Highness’s most obedient and most humble Servant
Bn. Franklin
To His most Serene Highness Dn Gabriel of Bourbon. on receiving his Version of Sallust.
